Title: April 29. Tuesday.
From: Adams, John
To: 


       At 11, We all met at Mr. Laurens’s near the new French Comedy, and agreed upon a Proposition to open the Ports as soon as the U. States should be evacuated. At one Mr. Hartley came and We shewed it to him, and after some Conversation with him, We agreed upon 3 Propositions. 1. To open the Ports as soon as the States should be evacuated. 2. To set all confined Tories at Liberty at the same time and 3. To set all Prisoners of War at Liberty, upon the same terms respecting the Accounts of their Expences as those between France and England.
       Three Articles proposed by the American Ministers and delivered to Mr. David Hartley, 29. April 1783.
       
        
        
         
          Article 
          No. 1.
          It is agreed, that so soon, as his Britannick Majesty shall have withdrawn all his Armies, Garrisons and Fleets, from the United States of America, and from every Port, Post, Place and Harbour within the same, as stipulated by the 7 Article of the Provisional Treaty of 30. Nov. 1782, Then and from thenceforth, for and during the Term of  Years, all Rivers, Harbours, Lakes, Ports and Places, belonging to the United States, or any of them, shall be open and free, to the Merchants and other Subjects of the Crown of Great Britain, and their trading Vessells; who shall be received, treated and protected, like the Merchants and trading Vessells of the State in which they may be, and be liable to no other Charges or Duties.
          And reciprocally all Rivers, Harbours, Lakes, Ports and Places under the Dominion of his Britannic Majesty, shall, thenceforth be open and free to the Merchants and trading Vessells of the said United States, and of each and every of them, who shall be received, treated and protected, like the Merchants and trading Vessells of Great Britain, and be liable to no other Charges or Duties: saving Always to the Chartered Trading Companies of Great Britain, such exclusive Use, and Trade of their respective Ports and Establishments, as neither the other Subjects of Great Britain, or any the most favoured Nation, participate in.
         
        
       
       
       
        
        
         
          Article 
          No. 2.
          It is agreed that such Persons as may be in Confinement, in the United States of America for or by Reason of the Part which they may have taken in the late war, shall be set, at Liberty, immediately on the Evacuation of the said States by the Troops and Fleets of his Britannic Majesty.
          And it is likewise agreed, that all such Persons who may be in confinement in any Parts under the Dominion of his Britannic Majesty for and by Reason of the Part which they may have taken in the late War, shall at the same time be also immediately set at Liberty.
         
        
       
       
        
        
         
          Article 
          No. 3.
          The Prisoners made respectively by the Arms of his Britannick Majesty, and those of the United States of America, both by Land and Sea, shall be immediately set at Liberty, without Ransom, on paying the Debts they may have contracted during their Captivity: And each contracting Party shall respectively reimburse the Sums which shall have been advanced for the Subsistence and Maintenance of their Prisoners, by the Sovereign of the Country, where they shall have been detained, according to the Receipts and attested Accounts and other authentic Titles, which shall be produced on each Side.
         
        
       
      